EXHIBIT 10.39

[image_001.jpg]

 

Robert J. Ingato

Executive Vice President,

General Counsel and Secretary

 

 

October 23, 2015

 

Ellen R. Alemany

11 Reimer Road

Scarsdale, NY 10583

 

Dear Ellen:

 

We are pleased to offer you full-time employment with CIT Group Inc. (“CIT”).
Subject to the terms and conditions below, this offer letter will be effective
on the first day of your employment which is anticipated to be November 1, 2015
(the “Effective Date”).

 

Positions and Reporting. As of the Effective Date, you will serve as Vice
Chairman of CIT, initially responsible for working with the current Chairman and
Chief Executive Officer of CIT on the transition of his responsibilities to you.
Effective April 1, 2016, your title will change to Chief Executive Officer of
CIT and you will also begin to serve as Chairman of the Board of Directors of
CIT Bank, N.A. (“CIT Bank”). In each of the foregoing positions, you will report
only and directly to the Boards of Directors of CIT (the “Board”) and CIT Bank,
respectively.

 

Total Target Compensation. Your initial annualized base salary rate will be
eight hundred thousand dollars ($800,000). In addition, for performance year
2015, you will have a target short-term incentive (“STI”) of two hundred
thousand dollars ($200,000) payable in cash. The actual payout of the STI for
performance year 2015 will be based on your performance against
integration-related objectives. For performance year 2016, you will have a total
target compensation equal in value to six million five hundred thousand dollars
($6,500,000), consisting of your annualized base salary of eight hundred
thousand dollars ($800,000), a STI of one million two hundred thousand dollars
($1,200,000) payable in cash, and a target long-term incentive (“LTI”) of four
million five hundred thousand dollars ($4,500,000) (the “2016 Total Target
Compensation”) payable in a form and manner approved by the Board and currently
anticipated to be equity-based. The actual payout of the STI and LTI for
performance years 2016 and thereafter will be based on, among other things, your
performance relative to objectives established by the Board and CIT’s results,
and shall be in such amounts as are approved by the Board. For performance years
2017 and beyond, you will have a total target compensation no less than ninety
percent (90%) of the 2016 Total Target Compensation, which will be allocated
among cash and equity-based awards in the form and manner determined by the
Board, provided that your annualized base salary will not be less than eight
hundred thousand dollars ($800,000) (the “Total Target Compensation”).

 

The grant, payment and/or settlement of the incentive awards described above are
subject to the terms and conditions of the applicable Award Agreements and the
related policies and plans under which such awards are granted as well as any
applicable laws and regulations, and are contingent upon you being employed by
CIT in good standing on the respective payment date and vesting date, as
applicable. If your employment with CIT terminates at any time, for any reason,
the compensation and benefits outlined in this offer letter will cease to be in
effect as of your last day of employment, except (i) as expressly provided below
in this offer letter concerning severance; (ii) as expressly provided under any
equity-based award agreements; or (iii) with respect to any payments or benefits
that were vested on your last day of employment pursuant to the terms of the CIT
employee benefit plans in which you participated.

 

 

CIT Group Inc. tel: 973-740-5664   1 CIT Drive robert.ingato@cit.com  
Livingston, New Jersey 07039    

 

 

 

 

  Ellen R. Alemany   Page 2 of 4

 

RSU Award. CIT will grant you a one-time equity-based award with an initial
grant value equal to two million seven hundred thousand dollars ($2,700,000) in
the form of Restricted Stock Units (“RSUs”), subject to the terms and conditions
of an Award Agreement (in the form attached hereto as Exhibit A) and the related
policies and plans under which such awards are granted as well as any applicable
laws and regulations. The RSUs will be granted as of the close of business on
the day following the public release of CIT’s 3rd Quarter 2015 earnings (the
“Grant Date”). The number of RSUs to be awarded will be determined based on the
closing price of CIT’s common stock that is trading on the New York Stock
Exchange on the Grant Date. The RSUs will vest on a pro rata basis on each of
March 8, 2016, March 8, 2017 and March 8, 2018. The RSUs are not included in the
calculation of retirement, severance, or other benefits.

 

Employee Benefits. Upon commencement of your employment, you will be eligible
for health and welfare benefits as well as paid vacation, holidays and personal
days in accordance with applicable CIT plans and policies, which may be amended
from time to time. CIT also will provide you with a car and driver to facilitate
your travel beginning on April 1, 2016.

 

Severance. If you incur an Eligible Termination of Employment (as defined in
Appendix A hereto), CIT will pay you an amount equal to (i) your annualized base
salary plus (ii) a Severance Bonus (as calculated below) multiplied by a
fraction, the numerator of which is the number of full and partial months worked
during the year in which your employment is terminated and the denominator of
which is 12; provided, however, if your termination date is on or after January
1 of a year, but prior to the time that the STI, if any, for the year preceding
such termination date is paid, the numerator with respect to the STI shall be
increased by the number of months you were employed in the year preceding your
termination date. For purposes of the prior sentence, the “Severance Bonus”
shall be equal to, the sum of your STI and LTI, to the extent such LTI has not
yet been awarded, for the year in which your employment is terminated or, if
such targets have not yet been established, the targets for the year immediately
preceding your termination date (“Severance Amount”). The foregoing
notwithstanding, if the amount that would be payable to you under the CIT
Employee Severance Plan as in effect from time to time (the “Severance Plan”),
based on participation at the Executive Management Committee level, is greater
than the Severance Amount described above, you will instead be paid the amount
payable under the Severance Plan but in accordance with the terms and conditions
of this offer letter. Any such severance payments are contingent upon your
execution and non-revocation of a confidential separation agreement and general
release in the form customarily used by CIT under the Severance Plan (the
“Release”), which Release must be signed by you and returned to the Company
within forty-five (45) days of your date of termination and become effective in
accordance with its terms. The applicable severance payment will be paid to you
within thirty days after the Release becomes effective unless the 45-day period
for your review and execution of the Release spans two calendar years, in which
case you will be paid in the later calendar year. To the extent you are paid a
severance payment in accordance with the terms of this offer letter, you will
not be eligible for, and will not receive, any payments or benefits under the
Severance Plan.

 

Employment Screening and Required Agreements. This offer of employment is
contingent upon (i) you passing, to CIT’s satisfaction, all requisite pre- and
post-employment background and other checks as well as a drug screen; and (ii)
you executing the Non-Competition, Non-Solicitation, Confidentiality and
Non-Disparagement Agreement attached hereto as Exhibit B and Arbitration
Agreement attached hereto as Exhibit C.



 

 

 

 

  Ellen R. Alemany   Page 3 of 4

 

Miscellaneous.

 

CIT and you intend that the benefits and payments described in this offer letter
will comply with the requirements of section 409A of the Internal Revenue Code
of 1986, as amended, and the regulations, guidance and other interpretative
authority issued thereunder to the extent subject thereto (“Section 409A”), and
that this letter will be interpreted and construed consistent with that intent.
You agree that CIT may delay any payment or portion thereof that may be due to
you in accordance with the payment timing requirements of Section 409A.

 

As part of your employment with CIT, you agree to abide by all of CIT’s policies
and procedures as they presently exist, and as they are amended from time to
time.

 

Notwithstanding anything contained in this offer letter, the nature of your
employment remains “at-will.” This means that either you or CIT may terminate
your employment at any time, for any or no reason, and with or without cause or
prior notice.

 

This offer letter and the appendix and agreements annexed hereto together set
forth the full and complete agreement regarding the terms of your employment
with CIT and supersede any and all prior oral or written communications. To the
extent there is any inconsistency between this offer letter and any applicable
plans, this letter will govern. This offer letter is governed by the laws of the
State of New York, without giving effect to any conflicts of laws provisions.

 

Your signature below indicates that you understand and agree to the terms set
forth in this offer letter. If you do not return signed originals of this offer
letter and the aforementioned agreements to me within such five calendar day
period, this offer will become void and expire.

 

Sincerely,

 

/s/ Robert J. Ingato

 

Robert J. Ingato

 

 

I HAVE READ AND UNDERSTAND THE FOREGOING OFFER LETTER AND AGREE TO ACCEPT
EMPLOYMENT ON THESE TERMS.

 

/s/ Ellen R. Alemany

 

10/26/15

  Ellen R. Alemany   Date  

 

 

 

 

  Ellen R. Alemany   Page 4 of 4

 

Appendix A

The following definitions shall be incorporated by reference in the offer
letter:

Eligible Termination of Employment. (a) CIT’s involuntary termination of your
employment other than for Cause, or (b) a Good Reason Termination.

Good Reason Termination. Your voluntary termination of your employment for Good
Reason; provided, however, that a Termination for Good Reason shall not occur
unless (a) you have provided CIT with written notice specifying in detail the
alleged condition of Good Reason within thirty days of the existence of such
condition; (b) CIT has failed to cure such alleged condition within ninety days
following its receipt of such written notice; and (c) if the Board has
determined that CIT has failed to cure such alleged condition, you initiate a
separation from service within five days following the end of such ninety-day
cure period.

Good Reason. Without your consent, (i) a material reduction in your job duties,
responsibilities, titles or positions (except a temporary reduction while you
are physically or mentally incapacitated); or (ii) a ten percent (10%) or
greater reduction in your Total Target Compensation (as defined in the offer
letter); or (iii) your reassignment to a work location that is more than fifty
miles from your immediately preceding work location and which increases the
distance you have to commute to work by more than fifty miles.

Cause. For purpose of this offer letter, “Cause” means: (i) the commission of a
misdemeanor involving moral turpitude or a felony; (ii) your acts or omissions
that cause or may reasonably be expected to cause material injury to CIT or it
affiliates, vendors, customers, or business partners or is intended to result in
personal gain; (iii) your substantial and continuing neglect of your job
responsibilities (including unauthorized excess absenteeism) after having been
put on notice of the deficiency(ies) and given a reasonable time to cure; (iv)
your failure to comply with, or violation of, CIT’s Code of Business Conduct;
(v) your acts or omissions, whether or not performed in the workplace, which
preclude your employment by CIT or CIT Bank by virtue of Section 19 of the
Federal Deposit Insurance Act; or (vi) your violation of any federal or state
securities or banking laws or regulations or the rules and regulations of any
securities exchange or association of which you or CIT is a member.

 

 

 

EXHIBIT A

 

[image_002.jpg]

CIT Group Inc.
Long-Term Incentive Plan
Restricted Stock Unit Award Agreement

“Participant”: <<Participant Name>> “Date of Award”: <<Grant Date>> “Number of
RSUs Granted”: <<Shares Granted>>

 

Effective as of the Date of Award, this Award Agreement sets forth the grant of
Restricted Stock Units (“RSUs”) by CIT Group Inc., a Delaware corporation (the
“Company”), to the Participant, pursuant to the provisions of the Amended and
Restated CIT Group Inc. Long-Term Incentive Plan (the “Plan”). This Award
Agreement memorializes the terms and conditions as approved by the Compensation
Committee of the Board (the “Committee”). All capitalized terms shall have the
meanings ascribed to them in the Plan, unless specifically set forth otherwise
herein.

The parties hereto agree as follows:

(A)Grant of RSUs. The Company hereby grants to the Participant the Number of
RSUs Granted, effective as of the Date of Award and subject to the terms and
conditions of the Plan and this Award Agreement. Each RSU represents the
unsecured right to receive one Share in the future following the vesting of the
RSU in accordance with this Award Agreement. The Participant shall not be
required to pay any additional consideration for the issuance of the Shares upon
settlement of the RSUs.

(B)Vesting and Settlement of RSUs.

(1)Subject to (A) the Participant’s continued employment with the Company and/or
its Affiliates (the “Company Group”) from the Date of Award until the applicable
Vesting Date (as defined below), (B) Section (B)(2) and (C) compliance with, and
subject to, the terms and conditions of this Award Agreement, one-third (33
1/3%) of the RSUs shall vest on March 8, 2016, March 8, 2017, and March 8, 2018
(each a “Vesting Date”).

(2)Each vested RSU shall be settled through the delivery of one Share within
thirty (30) days following the applicable Vesting Date (a “Settlement Date”),
provided that any fractional Share shall vest and be settled on the last Vesting
Date and Settlement Date, respectively, and provided further than the Settlement
Date may be delayed, in the sole discretion of the Committee and in accordance
with applicable law (including Section 409A (as defined below)), if the
Committee is considering whether Sections (B)(2) and/or (L) apply to the
Participant.

(3)The Shares delivered to the Participant on the applicable Settlement Date (or
such date determined in accordance with Section (C) or (D)) shall not be subject
to transfer restrictions and shall be fully paid, non-assessable and registered
in the Participant’s name.

(4)If, after the Date of Award and prior to the applicable Vesting Date,
dividends with respect to Shares are declared or paid by the Company, the
Participant shall be credited with, and entitled to receive, dividend
equivalents in an amount, without interest, equal to the cumulative dividends
declared or paid on a Share, if any, during such period multiplied by the number
of unvested RSUs. Unless otherwise determined by the Committee, dividend
equivalents paid in cash shall not be reinvested in Shares and shall remain
uninvested. The dividend equivalents credited in respect of vested RSUs shall be
paid in cash or Shares, as applicable, on the Settlement Date.

(5)Except for Participants who are tax residents of Canada, in the sole
discretion of the Committee and notwithstanding any other provision of this
Award Agreement to the contrary, in lieu of the delivery of Shares, the RSUs and
any dividend equivalents payable in Shares may be settled through a payment in
cash equal to the Fair Market Value of the applicable number of Shares,
determined on the applicable Vesting Date or, in the case of settlement in
accordance with Section (C)(1) or (D), the date of the Participant’s “Separation
from Service” (within the meaning of the Committee’s established methodology for
determining “Separation from Service” for purposes of Section 409A) or the date
of Disability, as applicable. Settlement under this Section (B)(6) shall be made
at the time specified under Sections (B)(3), (B)(5), (C)(1), (C)(2), (C)(3) or
(D), as applicable.

(C)Separation from Service.

(1)If, after the Date of Award and prior to an applicable Settlement Date, the
Participant incurs a Disability (as defined below) or a Separation from Service
from the Company Group due to death, each RSU, to the extent unvested, shall
vest immediately and shall settle through the delivery of one Share within
thirty (30) days following the Participant’s Disability or Separation from
Service due to death. The Participant (or the Participant’s beneficiary or legal
representative, if applicable) shall also be entitled to receive all credited
and unpaid dividend equivalents at the time the RSUs are settled in accordance
with this Section (C)(1). “Disability” shall have the same meaning as defined in
the Company’s applicable long-term disability plan or policy last in effect
prior to the first date the Participant suffers from such Disability; provided,
however, for a Participant that is a US taxpayer at any time during the period
the

 

 

RSUs vest and become settled hereunder and to the extent a “Disability” event
does not also constitute a “Disability” as defined in Section 409A, such
Disability event shall not constitute a Disability for purposes of this Section
(C)(1).

(2)If, after the Date of Award and prior to an applicable Settlement Date, the
Participant incurs a Separation from Service due to the Participant’s Retirement
(as defined below) or initiated by the Company without Cause (as defined below
and including, for the avoidance of doubt, in connection with a sale of a
business unit), and, subject to the terms and conditions of the Plan and this
Award Agreement, including Section (L) below, the RSUs (and any credited and
unpaid dividend equivalents), to the extent unvested as of such Separation from
Service, shall continue to vest and be settled on the applicable Vesting Date
and Settlement Date in accordance with Sections (B)(1), (B)(2) and (B)(3) above,
unless such continued vesting and settlement of RSUs (and dividend equivalents)
following the Participant’s Separation from Service is prohibited or limited by
applicable law and/or regulation. “Retirement” is defined as the Participant’s
election to retire upon or after (A) attaining age 55 with at least 11 years of
service with the Company Group, or (B) attaining age 65 with at least 5 years of
service with the Company Group, in each case as determined in accordance with
the Company Group’s policies and procedures. “Cause” means any of the following:
(i) the commission of a misdemeanor involving moral turpitude or a felony; (ii)
the Participant’s act or omission that causes or may reasonably be expected to
cause material injury to the Company Group, its vendors, customers, business
partners or affiliates or that results or is intended to result in personal gain
at the expense of the Company Group, its vendors, customers, business partners
or affiliates; (iii) the Participant’s substantial and continuing neglect of his
or her job responsibilities for the Company Group (including excessive
unauthorized absenteeism); (iv) the Participant’s failure to comply with, or
violation of, the Company Group’s Code of Business Conduct; (v) the
Participant’s act or omission, whether or not performed in the workplace, that
precludes the Participant’s employment with any member of the Company Group by
virtue of Section 19 of the Federal Deposit Insurance Act; and (vi) the
Participant’s violation of any federal or state securities or banking laws, any
rules or regulations issued pursuant to such laws, or the rules and regulations
of any securities or exchange or association of which the Participant or member
of the Company Group is a member.

(3)If, after April 1, 2016 and prior to an applicable Settlement Date, the
Participant incurs a Separation from Service due to the Participant’s Good
Reason Termination (as defined below), and, subject to the terms and conditions
of the Plan and this Award Agreement, including Section (L) below, the RSUs (and
any credited and unpaid dividend equivalents), to the extent unvested as of such
Separation from Service, shall continue to vest and be settled on the applicable
Vesting Date and Settlement Date in accordance with Sections (B)(1), (B)(2) and
(B)(3) above, unless such continued vesting and settlement of RSUs (and dividend
equivalents) following the Participant’s Separation from Service is prohibited
or limited by applicable law and/or regulation. “Good Reason Termination” is
defined as the Participant’s voluntary termination of his or her employment with
the Company for Good Reason; provided, however, that a Good Reason Termination
shall not occur unless (a) the Participant has provided the Company with written
notice specifying in detail the alleged condition of Good Reason within thirty
days of the existence of such condition; (b) the Company has failed to cure such
alleged condition within ninety days following the Company’s receipt of such
written notice; and (c) if the Committee has determined that the Company has
failed to cure such alleged condition, the Participant initiates a separation
from service within five days following the end of such ninety-day cure period.
“Good Reason” is defined as, without the Participant’s consent, (i) a material
reduction in the Participant’s job duties, responsibilities, title or position
(except a temporary reduction while the Participant is physically or mentally
incapacitated); or (ii) a ten percent (10%) or greater reduction in the
Participant’s 2016 Total Target Compensation or Total Target Compensation (as
such terms are defined in the Participant’s executed offer letter with the
Company); or (iii) the Participant’s reassignment to a work location that is
more than fifty miles from the Participant’s immediately preceding work location
and which increases the distance the Participant has to commute to work by more
than fifty miles.

(4)If, prior to an applicable Vesting Date, the Participant’s employment with
the Company Group terminates for any reason other than as set forth in Section
(C)(1), (C)(2), (C)(3) or (D), the unvested RSUs shall be cancelled immediately
and the Participant shall immediately forfeit any rights to, and shall not be
entitled to receive any payments with respect to, the RSUs including, without
limitation, dividend equivalents pursuant to Section (B)(5).

(D)Change of Control.

(1)Notwithstanding any provision contained in the Plan or this Award Agreement
to the contrary, if, prior to an applicable Settlement Date, a Change of Control
occurs and within two years of such Change of Control the Participant incurs a
Separation from Service (i) due to the Participant’s Retirement, (ii) initiated
by the Company without Cause or (iii) due to the Participant’s “Good Reason
Termination” (as defined above), the RSUs (and any credited and unpaid dividend
equivalents), to the extent unvested, shall vest upon such Separation from
Service and be settled within thirty (30) days following such Separation from
Service, unless such accelerated vesting and settlement of RSUs (and dividend
equivalents) following the Participant’s Separation from Service is prohibited
or limited by applicable law and/or regulation.

(E)Transferability. The RSUs are not transferable other than by last will and
testament, by the laws of descent and distribution pursuant to a domestic
relations order, or as otherwise permitted under Section 12 of the Plan.

 

 

 

(F)Incorporation of Plan. The Plan includes terms and conditions governing all
Awards granted thereunder and is incorporated into this Award Agreement by
reference unless specifically stated herein. This Award Agreement and the rights
of the Participant hereunder are subject to the terms and conditions of the
Plan, as amended from time to time and as supplemented by this Award Agreement,
and to such rules and regulations as the Committee may adopt under the Plan. If
there is any inconsistency between the terms of this Award Agreement and the
terms of the Plan, the Plan’s terms shall supersede and replace the conflicting
terms of this Award Agreement.

 

(G)No Entitlements.

(1)Neither the Plan nor the Award Agreement confer on the Participant any right
or entitlement to receive compensation, including, without limitation, any base
salary or incentive compensation, in any specific amount for any future fiscal
year (including, without limitation, any grants of future Awards under the
Plan), nor impact in any way the Company Group’s determination of the amount, if
any, of the Participant’s base salary or incentive compensation. This Award of
RSUs made under this Award Agreement is completely independent of any other
Awards or grants and is made at the sole discretion of the Company. The RSUs do
not constitute salary, wages, regular compensation, recurrent compensation,
pensionable compensation or contractual compensation for the year of grant or
any prior or later years and shall not be included in, nor have any effect on or
be deemed earned in any respect, in connection with the determination of
employment-related rights or benefits under law or any employee benefit plan or
similar arrangement provided by the Company Group (including, without
limitation, severance, termination of employment and pension benefits), unless
otherwise specifically provided for under the terms of such plan or arrangement
or by the Company Group. The benefits provided pursuant to the RSUs are in no
way secured, guaranteed or warranted by the Company Group.

(2)The RSUs are awarded to the Participant by virtue of the Participant’s
employment with, and services performed for, the Company Group. The Plan or the
Award Agreement does not constitute an employment agreement. Nothing in the Plan
or the Award Agreement shall modify the terms of the Participant’s employment,
including, without limitation, the Participant’s status as an “at will” employee
of the Company Group, if applicable.

(3)Subject to any applicable employment agreement, the Company reserves the
right to change the terms and conditions of the Participant’s employment,
including the division, subsidiary or department in which the Participant is
employed. None of the Plan or the Award Agreement, the grant of RSUs, nor any
action taken or omitted to be taken under the Plan or the Award Agreement shall
be deemed to create or confer on the Participant any right to be retained in the
employ of the Company Group, or to interfere with or to limit in any way the
right of the Company Group to terminate the Participant’s employment at any
time. Moreover, the Separation from Service provisions set forth in Section (C)
or (D), as applicable, only apply to the treatment of the RSUs in the specified
circumstances and shall not otherwise affect the Participant’s employment
relationship. By accepting this Award Agreement, the Participant waives any and
all rights to compensation or damages in consequence of the termination of the
Participant’s office or employment for any reason whatsoever to the extent such
rights arise or may arise from the Participant’s ceasing to have rights under,
or be entitled to receive payment in respect of, any unvested RSUs that are
cancelled or forfeited as a result of such termination, or from the loss or
diminution in value of such rights or entitlements, including by reason of the
operation of the terms of the Plan, this Award Agreement or the provisions of
any statute or law to taxation. This waiver applies whether or not such
termination amounts to a wrongful discharge or unfair dismissal.

(H)No Rights as a Stockholder. The Participant will have no rights as a
stockholder with respect to Shares covered by this Award Agreement (including
voting rights) until the date the Participant or his nominee becomes the holder
of record of such Shares on an applicable Settlement Date or as provided in
Section (C) or (D), if applicable.

(I)Securities Representation. The grant of the RSUs and issuance of Shares upon
vesting of the RSUs shall be subject to, and in compliance with, all applicable
requirements of federal, state or foreign securities law. No Shares may be
issued hereunder if the issuance of such Shares would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Shares may then be listed. As a condition to the settlement of the
RSUs, the Company may require the Participant to satisfy any qualifications that
may be necessary or appropriate, to evidence compliance with any applicable law
or regulation.

The Shares are being issued to the Participant and this Award Agreement is being
made by the Company in reliance upon the following express representations and
warranties of the Participant. The Participant acknowledges, represents and
warrants that:

(1)He or she has been advised that he or she may be an “affiliate” within the
meaning of Rule 144 under the Securities Act of 1933, as amended (the “Act”),
and in this connection the Company is relying in part on his or her
representations set forth in this section (I)(1); and

(2)If he or she is deemed an affiliate within the meaning of Rule 144 of the
Act, the Shares must be held indefinitely unless an exemption from any
applicable resale restrictions is available or the Company files an additional
registration statement (or a “re-offer prospectus”) with regard to such Shares
and the Company is under no obligation to register the Shares (or to file a
“re-offer prospectus”).

 

 

 

(3)If he or she is deemed an affiliate within the meaning of Rule 144 of the
Act, he or she understands that the exemption from registration under Rule 144
will not be available unless (i) a public trading market then exists for the
Shares of the Company, (ii) adequate information concerning the Company is then
available to the public, and (iii) other terms and conditions of Rule 144 or any
exemption therefrom are complied with; and that any sale of the Shares may be
made only in limited amounts in accordance with such terms and conditions.

(J)Notices. Any notice or communication given hereunder shall be in writing and
shall be deemed to have been duly given when delivered in person or mailed by
certified mail, postage and fees prepaid, or internationally recognized express
mail service, as follows:

If to the Company, to:

CIT Group Inc.
1 CIT Drive
Livingston, New Jersey 07039
Attention: Senior Vice President, Compensation and Benefits

If to the Participant, to the address on file with the Company Group.

 

(K)Transfer of Personal Data. In order to facilitate the administration of this
Award, it will be necessary for the Company Group to collect, hold, and process
certain personal information about the Participant. As a condition of accepting
this Award, the Participant authorizes, agrees and unambiguously consents to the
Company Group collecting, using, disclosing, holding and processing personal
data and transferring such data to third parties (collectively, the “Data
Recipients”) for the primary purpose of the Participant’s participation in, and
the general administration of, the Plan and to the transmission by the Company
Group of any personal data information related to the RSUs awarded under this
Award Agreement, as required in connection with the Participant’s participation
in the Plan (including, without limitation, the administration of the Plan) out
of the Participant’s home country and including to countries with less data
protection than the data protection provided by the Participant’s home country.
This authorization and consent is freely given by the Participant. The
Participant acknowledges that he/she has been informed that upon request, the
Company will provide the name or title and contact information for an officer or
employee of the Company Group who is able to answer questions about the
collection, use and disclosure of personal data information.

(1)The Data Recipients will treat the Participant’s personal data as private and
confidential and will not disclose such data for purposes other than the
management and administration of this Award and will take reasonable measures to
keep the Participant’s personal data private, confidential, accurate and
current.

 

(2)Where the transfer is to a destination outside the country to which the
Participant is employed, or outside the European Economic Area for Participants
employed by the Company Group in the United Kingdom or Ireland, the Company
shall take reasonable steps to ensure that the Participant’s personal data
continues to be adequately protected and securely held. By accepting this Award,
the Participant acknowledges that personal information about the Participant may
be transferred to a country that does not offer the same level of data
protection as the country in which the Participant is employed.

 

(L)Cancellation; Recoupment; Related Matters.

(1)In the event of a material restatement of the Company’s financial statements,
the Committee (or its designee) shall review those facts and circumstances
underlying the restatement that the Committee (or its designee) determines in
its sole discretion as relevant (which may include, without limitation, the
Participant’s status and responsibility within the organization, any potential
wrongdoing by the Participant and whether the restatement was the result of
negligence, intentional or gross misconduct or other conduct, including any acts
or failures to act, detrimental to the Company insofar as it caused material
financial or reputational harm to the Company or its business activities), and
the Committee (or its designee), in its sole discretion, may direct the Company
(i) to cancel any outstanding RSUs (whether or not vested), and the Participant
shall forfeit any rights to such cancelled RSUs and / or (ii) to recover from
the Participant an amount equal to the Fair Market Value (determined as of the
Settlement Date) of the net number of Shares distributed to the Participant
pursuant to this Award Agreement within the 12 months immediately preceding the
Committee’s determination.

(2)In the event that the Committee (or its designee), in its sole discretion,
determines that this grant of RSUs was based, in whole or in part, on materially
inaccurate financial or performance metrics for any period preceding the
granting of this Award, whether or not a financial restatement is required and
whether or not the Participant was responsible for the inaccuracy, then the
Committee (or its designee), in its sole discretion, may direct the Company (i)
to cancel any outstanding RSUs (whether or not vested), and the Participant
shall forfeit any rights to such cancelled RSUs, and / or (ii) to recover from
the Participant an amount equal to the Fair Market Value (determined as of the
Settlement Date) of the net number of Shares distributed to the Participant
pursuant to this Award Agreement within the 12 months immediately preceding the
Committee’s determination.

(3)In the event the Committee (or its designee), in its sole discretion,
determines at any time that the Participant has engaged in “Detrimental Conduct”
(as defined below), or violated any of the Company Policies (as defined below),
during the Participant’s employment, including if such determination is made
following the Participant’s termination of

 

 

employment, then the Committee (or its designee), in its sole discretion, may
direct the Company (i) to cancel any outstanding RSUs (whether or not vested),
and the Participant shall forfeit any rights to such cancelled RSUs and / or
(ii) to recover from the Participant an amount equal to the Fair Market Value
(determined as of the Settlement Date) of the net number of Shares distributed
to the Participant pursuant to this Award Agreement within the 12 months
immediately preceding the Committee’s determination. “Detrimental Conduct” shall
mean: (i) any conduct that would constitute “cause” under the Participant’s
employment agreement or similar agreement with the Company or its Affiliates, if
any, or if the Participant’s employment has terminated and the Committee
discovers thereafter that the Participant’s employment could have or should have
been terminated for Cause; or (ii) fraud, gross negligence, or other wrongdoing
or malfeasance. “Company Policies” shall mean the Company policies and
procedures in effect from time to time, including, without limitation, policies
and procedures with respect to the Company’s “Regulatory Credit Classifications”
(as defined in the Company’s Annual Report on Form 10-K filed with the
Securities Exchange Commission on March 1, 2013 (the “Form 10-K”)), and as
amended from time to time, and any credit risk policies and procedures in effect
from time to time.

(4)Notwithstanding anything contained in the Plan or this Award Agreement to the
contrary, to the extent that the Company is required by law to include any
additional recoupment, recovery or forfeiture provisions to outstanding Awards,
then such additional provisions shall also apply to this Award Agreement as if
they had been included as of the Date of Award and in the manner determined by
the Committee in its sole discretion.

(5)The remedies provided for in this Award Agreement shall be cumulative and not
exclusive, and the Participant agrees and acknowledges that the enforcement by
the Company of its rights hereunder shall not in any manner impair, restrict or
limit the right of the Company to seek injunctive and other equitable or legal
relief under applicable law or the terms of any other agreement between the
Company and the Participant.

(M)Miscellaneous.

(1)It is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan and this Award Agreement, all of which shall be
binding upon the Participant.

(2)The Board may at any time, or from time to time, terminate, amend, modify or
suspend the Plan, and the Board or the Committee may amend or modify this Award
Agreement at any time; provided, however, that, except as provided herein, no
termination, amendment, modification or suspension shall materially and
adversely alter or impair the rights of the Participant under this Award
Agreement, without the Participant’s written consent.

(3)This Award Agreement is intended to comply with, or be exempt from, Section
409A of the Code and the regulations and guidance promulgated thereunder
(“Section 409A”), and accordingly, to the maximum extent permitted, this Award
Agreement shall be interpreted in a manner intended to be in compliance
therewith. In no event whatsoever shall the Company Group be liable for any
additional tax, interest or penalty that may be imposed on the Participant by
Section 409A or any damages for failing to comply with Section 409A. If any
provision of the Plan or the Award Agreement would, in the sole discretion of
the Committee, result or likely result in the imposition on the Participant, a
beneficiary or any other person of additional taxes or a penalty tax under
Section 409A, the Committee may modify the terms of the Plan or the Award
Agreement, without the consent of the Participant, beneficiary or such other
person, in the manner that the Committee, in its sole discretion, may determine
to be necessary or advisable to avoid the imposition of such penalty tax.
Notwithstanding anything to the contrary in the Plan or the Award Agreement, to
the extent that the Participant is a “Specified Employee” (within the meaning of
the Committee’s established methodology for determining “Specified Employees”
for purposes of Section 409A), payment or distribution of any amounts with
respect to the RSUs that are subject to Section 409A will be made as soon as
practicable following the first business day of the seventh month following the
Participant’s Separation from Service from the Company Group or, if earlier, the
date of the Participant’s death.

(4)Delivery of the Shares underlying the RSUs or payment in cash (if permitted
pursuant to Section (B)(6)) upon settlement is subject to the Participant
satisfying all applicable federal, state, provincial, local, domestic and
foreign taxes and other statutory obligations (including, without limitation,
the Participant’s FICA obligation, National Insurance Contributions or Canada
Pension Plan contributions, as applicable), provided, that any Participant that
is subject to tax regulation in the United Kingdom or Ireland shall also be
subject to the provisions of Exhibit B attached hereto, if applicable. The
Company shall have the power and the right to (i) deduct or withhold from all
amounts payable to the Participant pursuant to the RSUs or otherwise, or (ii)
require the Participant to remit to the Company, an amount sufficient to satisfy
any applicable taxes required by law. The Company may permit or require the
Participant to satisfy, in whole or in part, the tax obligations by withholding
Shares that would otherwise be received upon settlement of the RSUs.

(5)The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
Shares issued pursuant to this Award Agreement. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing Shares acquired pursuant to this Award Agreement in the possession
of the Participant.

 

 

(6)This Award Agreement shall be subject to all applicable laws, rules,
guidelines and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required, or the Committee determines
are advisable, including but not limited to any applicable laws or the rules,
codes or guidelines of any statutory or regulatory body in any jurisdiction
relating to the remuneration of any Participant (in each case as may be in force
from time to time). The Participant agrees to take all steps the Company
determines are necessary to comply with all applicable provisions of federal,
state and foreign securities law in exercising his or her rights under this
Award Agreement.

(7)Nothing in the Plan or this Agreement should be construed as providing the
Participant with financial, tax, legal or other advice with respect to the RSUs.
The Company recommends that the Participant consult with his or her financial,
tax, legal and other advisors to provide advice in connection with the RSUs.

(8)All obligations of the Company under the Plan and this Award Agreement, with
respect to the Awards, shall be binding on any successor to the Company, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

(9)To the extent not preempted by federal law, this Award Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware.

(10)This Award Agreement may be executed in one or more counterparts, all of
which taken together shall constitute one contract.

(11)The Participant agrees that the Company may, to the extent permitted by
applicable law and as provided for in Section 17(g) of the Plan, retain for
itself securities or funds otherwise payable to the Participant pursuant to this
Award Agreement, or any other Award Agreement under the Plan, to satisfy any
obligation or debt that the Participant owes the Company or its affiliates under
any Award Agreement, the Plan or otherwise; provided that the Company may not
retain such funds or securities and set off such obligations or liabilities
until such time as they would otherwise be distributable to the Participant, and
to the extent that Section 409A is applicable, such offset shall not exceed the
maximum offset then permitted under Section 409A.

(12)The Participant acknowledges that if he or she moves to another country
during the term of this Award Agreement, additional terms and conditions may
apply and as provided for in Section 17(f) of the Plan and the Company reserves
the right to impose other requirements to the extent the Company determines it
is necessary or advisable in order to comply with local law or facilitate the
administration of the Award Agreement. The Participant agrees to sign any
additional agreements or undertaking that may be necessary to accomplish the
foregoing.

(13)The Participant acknowledges that he or she has reviewed the Company
Policies, understands the Company Policies and agrees to be subject to the
Company Policies that are applicable to the Participant, including, without
limitation, the Regulatory Credit Classifications and any credit risk policies
in effect from time to time.

(14)The Participant acknowledges that the Company is subject to certain
regulatory restrictions that may, under certain circumstances, prohibit the
accelerated vesting and distribution of any unvested RSUs as a result of, or
following, a Participant’s Separation from Service.

(15)The Participant acknowledges that his or her participation in the Plan as a
result of this Award Agreement is further good and valuable consideration for
the Participant’s obligations under any non-competition, non-solicitation,
confidentiality or similar agreement between the Participant and the Company.

(16)Neither this Award Agreement or the Shares that may be awarded hereunder
represent any right to the payment of earned wages, and the rights of the
Participant with respect to any Shares remains fully contingent and subject to
the vesting and other terms and conditions of this Award Agreement.

(17)Any cash payment made pursuant to Section (B)(5) or (B)(6) of this Award
Agreement shall be calculated, where necessary, by reference to the prevailing
U.S. dollar exchange rate on the proposed payment date (as determined by the
Committee in its sole discretion).

(N)Acceptance of Award. By accepting this Award of RSUs, the Participant is
agreeing to all of the terms contained in this Award Agreement, including the
non-competition and non-solicitation provision attached hereto as Exhibit A and
tax provisions attached hereto as Exhibit B (if applicable). The Participant may
accept this Award by indicating acceptance by e-mail or such other electronic
means as the Company may designate in writing or by signing this Award Agreement
if the Company does not require acceptance by email or such other electronic
means. If the Participant desires to refuse the Award, the Participant must
notify the Company in writing. Such notification should be sent to CIT Group
Inc., Attention: Senior Vice President, Compensation and Benefits, 1 CIT Drive,
Livingston, New Jersey 07039, no later than thirty (30) days after the Date of
Award. If the Participant declines the Award, it will be cancelled as of the
Date of Award.

 

 

 

IN WITNESS WHEREOF, this Award Agreement (including any exhibits attached
hereto) has been executed by the Company by one of its duly authorized officers
as of the Date of Award.

 

  CIT Group Inc.                     Accepted and Agreed:         <<Electronic
Signature>>   <<Acceptance Date>>    

 

 

 

 

EXHIBIT A

 

Non-Competition and Non-Solicitation Provisions

 

All capitalized terms shall have the meanings ascribed to them in the Award
Agreement, unless specifically set forth otherwise herein.

1.             Non-Competition following Retirement. Following Participant’s
Retirement through each Settlement Date, Participant shall not, without the
Company Group’s prior written consent, engage directly or indirectly in any
Competing Business whether as an employer, officer, director, owner,
stockholder, employee, partner, member, joint venturer or consultant. The
Committee (or its designee) may, in its sole discretion, require Participant to
submit on or prior to each Vesting Date an affidavit certifying that Participant
has not breached this non-competition restriction, and may condition vesting and
settlement of all unvested RSUs on the timely receipt of such affidavit. The
geographic reach of this non-competition restriction shall be the territory
which is co-extensive with the Company Group’s business and the Participant’s
responsibilities in the last twenty-four (24) months of employment. Nothing in
this non-competition restriction prevents Participant from owning not more than
2% of the equity of a publicly traded entity. For the avoidance of doubt, this
non-competition restriction shall not apply to a termination of employment for
any reason other than Participant’s Retirement.

2.             Non-Solicitation of Customers and Clients. During employment with
the Company Group and for one year thereafter, the Participant shall not,
directly or indirectly, (i) solicit for any Competing Business any client of the
Company Group or any specifically identified prospective client of the Company
Group, or (ii) cause a client or any specifically identified prospective client
of the Company Group to terminate or diminish its business with the Company
Group. These restrictions shall apply only to clients of the Company Group or
specifically identified prospective clients of the Company Group which the
Participant solicited, with which the Participant maintained a business
relationship for the Company Group, or about which the Participant obtained
Confidential Information on behalf of the Company Group, in the last twenty-four
(24) months of employment with the Company Group.

3.             Non-Solicitation of Employees. During employment with the Company
Group and for one year thereafter, the Participant shall not, directly or
indirectly, (i) solicit, recruit, induce or otherwise encourage any Company
Group employees to end their employment with the Company Group or to engage in
any Competing Business; or (ii) hire or retain as an independent
consultant/contractor, on behalf of any Competing Business, any person who was
employed with the Company Group within the preceding six months.

4.             Definitions.

(a)           “Competing Business” means any person or entity that competes with
the Company Group in the sale, marketing, production, distribution, research or
development of Competing Products in the same markets.

(b)           “Competing Products” means any product or service in existence or
under development that competes with any product or service of the Company Group
about which the Participant obtained Confidential Information or for which the
Participant provided advisory services or had sales, origination, marketing,
production, distribution, research or development responsibilities in the last
twenty-four (24) months of employment with the Company Group.

(c)            "Confidential Information" means information in print, audio,
visual, digital, electronically-stored or any other form, which the Company
Group has acquired and keeps confidential or that is not otherwise known
publicly or to the Company Group’s competitors, which includes but is not
limited to the Company Group’s trade secrets, business or marketing plans and
strategies, prices and rates, financial data, personnel records, client lists
and contact information, client accounts, profit margins, analyses, research and
developments, know how, methodologies, designs, inventions, innovations,
processes, security and proprietary technology.

 

 

EXHIBIT B

 

Applicable Foreign Tax Provisions

 

All capitalized terms shall have the meanings ascribed to them in the Award
Agreement, unless specifically set forth otherwise herein.

 

United Kingdom:

 

The Participant shall also, if requested by the Company, enter into any tax or
National Insurance Contributions agreement or election the Company deems
necessary, including, without limitation, any election under Section 431 of the
Income Tax (Earnings and Pensions) Act 2003 in respect of the acquisition of the
RSUs or the Shares issued thereunder.

 

Ireland:

 

In a case where the Company or an Affiliate or any other person (the “Relevant
Person”) is obliged to (or would suffer a disadvantage if they were not to)
account for any tax (in any jurisdiction) by virtue of the receipt of any
benefit under this Award Agreement or the Plan (whether in cash or Shares) or
for any pay related social insurance contributions that are payable or
assessable (which, unless the Committee determines otherwise when this Award was
made, shall not include employer’s pay related social insurance contributions in
Ireland) (together, the “Tax Liability”), the Participant (or his personal
representatives) must either:

 

(1)make a payment to the Relevant Person of an amount equal to the Tax
Liability; or

 

(2)enter into arrangements acceptable to the Relevant Person to secure that such
a payment is made (whether by authorizing the sale of some or all of the Shares
on his or her behalf and the payment to the Relevant Person of the relevant
amount out of the proceeds of sale or otherwise);

 

and in this regard the Participant (or his or her personal representatives)
shall do all such things and execute such documents as the Relevant Person may
reasonably require in connection with the satisfaction of the Tax Liability.

 

 

 

 

 

 

 

 

 

 

 

Exhibit B

 

  

CIT NON-COMPETITION, NON-SOLICITATION, CONFIDENTIALITY AND NON-DISPARAGEMENT
AGREEMENT

This CIT Non-Competition, Non-Solicitation, Confidentiality and
Non-Disparagement Agreement (“Agreement”) is entered into between ELLEN R.
ALEMANY (“Employee”) and CIT GROUP INC. (“CIT Group”), including its parent
entities, subsidiaries and affiliates within the CIT Group family of companies
(and its or their successors and assigns) (collectively, “CIT” or the
"Company”). 

1.                  At-Will Employment. Employment with CIT is at-will which
means that either CIT or Employee may terminate the employment relationship at
any time, for any or no reason, with or without cause or prior notice. Nothing
in this Agreement alters Employee's status as an at-will Employee or creates a
contract of employment for any specific period of time or with respect to any
other term or condition of employment.

2.                  Nature of CIT’s Business. CIT provides commercial and
consumer financing, lending, leasing, factoring, banking, and advisory services
to a wide variety of industries and customers throughout the United States of
America and elsewhere around the globe. 

3.                  Access to Confidential Information. Employee understands and
agrees that CIT’s business depends on the preservation of its (i) Confidential
Information (as defined in Section 5(b) below); (ii) relationships with
customers, clients and borrowers (which shall include any individual or entity
who obtains or requests a financial product, program or service from CIT)
(collectively "Client" or "Clients"); and (iii) personnel.  Employee
acknowledges that Employee has been or will be employed by the Company as part
of its senior executive team and has had or will have access to Confidential
Information and a range of existing and prospective Client relationships and
opportunities on a both a national and global level and will benefit from
compensation and benefit opportunities provided by the Company.

4.                  Consideration. In consideration of: (i) Employee's
employment with CIT on an at-will basis; (ii) a grant of Restricted Stock Units,
having an initial grant value of two million seven hundred thousand dollars
($2,700,000); (iii) Employee's access to Confidential Information and existing
and prospective Client relationships; (iv) compensation and employment
benefits and opportunities offered by CIT; (v) specialized training provided by
CIT; (vi) the mutual covenants and agreements contained herein; and/or
(vii) other good and valuable consideration. Employee promises to abide by the
obligations set forth in this Agreement.

 

 

 

Non-Competition, Non-Solicitation, Confidentiality and Non-Disparagement
Agreement

 

5.                  Confidential Information.

(a)Protection of Confidential Information. In the course of employment, Employee
will be provided access to and/or develop valuable Confidential Information
owned by CIT as well as Confidential Information owned by CIT’s Clients,
licensors, vendors, suppliers, franchisors, referral sources, or other business
partners or third parties (collectively “Third Party” or “Third Parties”). 
Employee agrees at all times during the term of employment and thereafter to
hold in strict confidence Confidential Information owned by CIT and/or any Third
Party. Employee further agrees not to access, copy, disclose, distribute,
misappropriate, remove, store, transmit or use, directly or indirectly, in whole
or in part, any Confidential Information owned by CIT or any Third Party except
as (i) necessary in the ordinary course of the Employee's duties for CIT; (ii)
required by applicable law; or (iii) authorized in writing by an employee who is
an Executive Vice President or higher level employee of CIT. During and after
employment with CIT, Employee will take all reasonable measures to protect
Confidential Information owned by CIT or any Third Party from any unauthorized
use or disclosure.

 

(b)Definition of Confidential Information. Employee agrees that "Confidential
Information" means both tangible and intangible information owned by CIT or a
Third Party which is in print, audio, visual, digital, electronically-stored or
any other form that (i) has been developed or acquired by CIT; (ii) constitutes
a trade secret or is proprietary in nature; (iii) is not otherwise known
publicly or to CIT’s competitors; and (iv) is kept confidential by CIT.
Confidential Information includes, but is not limited to:

 

(i)Board of Director presentations and materials; business, financial,
advertising or marketing opportunities, proposals, presentations, plans,
budgets, strategies or methods; financial information including
forecasts/projections, budgets, data, financial statements and tax returns;
financial management and accounting policies and procedures; risk, credit and
pricing policies, procedures and terms; prices and rates; profit margins;
secondary marketing and hedging models; loan, lease and other financial program
applications and supporting documents and information; operations and procedure
manuals, materials, policies and memoranda; software programs; source code; data
models; production reports; security and proprietary technology; analyses;
research and developments; know how; methodologies; designs;

 

 

Non-Competition, Non-Solicitation, Confidentiality and Non-Disparagement
Agreement

 

inventions; innovations; processes; patents; and other business, financial or
technical information, improvements, ideas and concepts, whether or not
patentable or whether or not copyrightable;

 

(ii)information regarding prospective, existing or former Clients or other Third
Parties, including:

 

a.the identities and contact information of the Third Parties and/or their key
decision makers; Third Party financial and account information, credit
worthiness, business plans, forecasts/projections, financial statements, tax
returns, trade secrets/patents and potential transactions; CIT’s analysis of
such Third Parties; the particular needs and/or preferences of Third Parties and
CIT’s strategies for satisfying those needs and preferences; the existence and
terms of any agreements, contracts or programs with Third Parties;

 

b.the name, address, email address, telephone number, Social Security number,
driver’s license number, employer, place of employment, mother’s maiden name,
wage information, income, account number, loan number, account balance, and
payment history, transaction or loss history, overdraft history, credit card
numbers, debit or ATM card numbers, personal identification number, password,
credit history and credit score, information obtained from a consumer or
commercial credit reporting agency, information regarding transactions and
experiences and creditworthiness, financial transaction data or other data which
can be reasonably linked to such information; and

 

c.any other information relating to Third Parties.

 

(iii)information regarding former, existing or potential loans, leases or other
financial products or programs, including revenues, costs and profitability;

 

(iv)information regarding proprietary integrated distribution networks and
technology platforms, including any customizations or improvements made to
commercially available hardware or software products, and any networks and
technology platforms developed for any franchise financing programs or other
lending programs or finance and

 

 

Non-Competition, Non-Solicitation, Confidentiality and Non-Disparagement
Agreement

 

lease products, including network architecture and software code;

 

(v)information regarding employees, directors, officers, agents, independent
contractors, consultants and/or other forms of contingent workers, including
their skills and abilities, assignments, and performance (other than information
involving wages, benefits, other terms and conditions of employment or protected
concerted activity);

 

(vi)information regarding, or used in, employee training;

 

(vii)information regarding past, present or potential mergers, acquisitions,
divestitures and other transactions, whether or not the transaction was
completed;

 

(viii)information regarding CIT stock or assets; and

 

(ix)information marked “Confidential” or “Restricted.”

 

(c)Questions regarding Confidential Information. The foregoing are only examples
of CIT’s Confidential Information. If Employee is uncertain as to whether any
particular information or material constitutes Confidential Information,
Employee shall ask Employee’s manager or, if Employee is no longer employed by
CIT, CIT’s General Counsel, prior to use or disclosure.

 

(d)Continuing Obligations with respect to Confidential Information. Confidential
information includes such information disclosed to Employee prior to the
execution of this Agreement, and shall continue until a specific item of
Confidential Information either becomes public knowledge or independently comes
into the possession of Employee in a lawful manner unrelated to Employee’s
employment with CIT.  Employee agrees that Confidential Information does not
cease to be confidential if disclosed to a Third Party or other person or entity
through any confidentiality agreement or similar protection, as long as the
information is not voluntarily made public by CIT. Further, at all times during
employment, Employee shall promptly advise Employee’s Human Resources
representative and CIT’s Law Department of any known or suspected unauthorized
(intentional or unintentional) use or disclosure of CIT’s Confidential
Information.

 

(e)Former Employer Information. Employee agrees that Employee will not, during
Employee’s employment with CIT, improperly use or disclose any proprietary
information or trade secrets of any former

 

 

Non-Competition, Non-Solicitation, Confidentiality and Non-Disparagement
Agreement

 

employer or other person or entity and that Employee will not bring onto the
premises of CIT any unpublished or published documents containing confidential
or proprietary information belonging to any such employer, person, or entity
unless consented to in writing by such employer, person, or entity.

 

(f)National Labor Relations Act Exclusion. Nothing contained in this Agreement
is intended to prohibit communications regarding wages, benefits, or other terms
and conditions of employment, or that otherwise are legally protected under the
National Labor Relations Act (if and only to the extent applicable), or under
any applicable state or federal law.

 

6.                  Inventions and Other Developments. With regard to any and
all inventions or developments that relate to the Company’s business, involve
the use of CIT information or property, or that Employee develops or acquires
within the scope of Employee’s employment by the Company (“Developments”):

(a)All Developments and related records or information in any form shall become
and remain the exclusive property of the Company and, to the extent Employee has
any rights thereto, Employee hereby assigns all such rights, title, and interest
to the Company. All copyrightable Developments shall be deemed "works made for
hire" under the U.S. Copyright Act for CIT's benefit.

 

(b)Upon request, Employee, whether during or after Employee’s employment by the
Company, shall execute, acknowledge and deliver to the Company all assignments
and other documents which the Company deems necessary to: (a) vest the Company
with full and exclusive right, title, and interest to the Developments, and (b)
enable the Company to file and prosecute an application for, or acquire,
maintain or enforce, all letters of patent, mask work, trademark registrations
(including domain names), and copyrights covering the Developments.

 

(c)If CIT is unable for any reason to secure Employee’s signature to apply for
or to pursue an application for registration or other protection of any
Developments and intellectual property rights assigned to CIT, then Employee
hereby irrevocably designates and appoints CIT and its duly authorized officers
and agents as Employee’s agent and attorney in fact, to act for and on
Employee’s behalf to execute and file any such applications, to do all other
lawfully permitted acts to further the prosecution and issuance of letters of
patent, mask work, trademark registrations (including domain names) and
copyrights and any acts necessary to obtain and enforce the full benefits,
enjoyment, rights and title, with the same

 

 

Non-Competition, Non-Solicitation, Confidentiality and Non-Disparagement
Agreement

 

legal force and effect as if executed by Employee. Employee hereby waives and
quitclaims to CIT any and all claims, of any nature whatsoever, which Employee
now has or may hereafter have for infringement of any patents, mask works,
trademark registrations (including domain names) and copyrights resulting from
any such application for letters of patent, mask work, trademark registrations
(including domain names) and copyright registrations assigned hereunder to CIT.

 

7.                  Prior Inventions and Other Developments. Employee represents
that there are no inventions or developments, whether or not patented,
copyrighted or trademarked, which Employee conceived or created solely or
jointly prior to employment with CIT and which Employee intends to exclude from
this Agreement, except as appended hereto.

8.                  Exit Interview. Employee shall, if requested, participate in
an exit interview, identify future business or employment plans, describe the
nature of those plans, and reaffirm in writing Employee’s obligations set forth
in this Agreement.

9.                  Notice of New Employment or Business. For one (1) year after
employment with CIT, Employee shall (i) promptly notify CIT in writing of any
new employment or business engagement, including the name and address of the
entity and the nature of Employee’s new duties; (ii) promptly notify all
recruiters, employment agencies, employment consultants, prospective employers
and/or prospective business partners of Employee’s restrictions under this
Agreement; and (iii) permit CIT to notify any person, with whom Employee enters
into an employment or other business relationship, of Employee’s obligations
under this Agreement.

10.              Non-Competition. During employment with CIT and for one (1)
year thereafter, Employee shall not, without CIT's prior written consent,
compete with CIT by engaging, in a competitive capacity, either directly or
indirectly, in any Competing Business whether as an employee, employer,
director, officer, owner, stockholder, partner, member, joint venturer,
independent contractor, consultant, or other contingent worker. The geographic
reach of this non-competition restriction shall be worldwide and Employee
acknowledges and agrees that Employee’s work was both national and global in
scope. For purposes of this Agreement,

(a)“Competing Business” is any person or entity that competes with CIT in the
sale, marketing, production, distribution, research or development of Competing
Products in the same markets; and

 

(b)“Competing Products” are any products or services in existence or under
development that compete with any products or services of CIT about which
Employee obtained Confidential Information or for which Employee provided
advisory services or had sales, origination, marketing, production,
distribution, research or development responsibilities in the last twenty-four
(24) months of employment with CIT.

 

 

Non-Competition, Non-Solicitation, Confidentiality and Non-Disparagement
Agreement

 

11.              Non-Solicitation of Customers and Clients. During employment
with CIT and for one (1) year thereafter, Employee shall not, directly or
indirectly: (i) solicit for any Competing Business any Client of CIT or any
specifically identified prospective Client of CIT; or (ii) cause a Client or any
specifically identified prospective Client of CIT to terminate or diminish its
business with CIT. These restrictions shall apply only to Clients of CIT or
specifically identified prospective Clients of CIT whom Employee solicited, with
whom Employee maintained a business relationship for CIT, or about which
Employee obtained Confidential Information on behalf of CIT, in Employee’s last
twenty-four (24) months of employment with CIT.

12.              Non-Inducement of Employees. During employment with CIT and for
one (1) year thereafter, Employee shall not, directly or indirectly: (i)
solicit, recruit, induce or otherwise encourage CIT employees to end their
employment with CIT; or (ii) hire or retain as an employee, independent
consultant/contractor or other contingent worker any person who was employed
with CIT within the preceding six (6) months.

13.              Minimum Restriction Necessary; Severability. The parties hereto
intend to restrict the activities of Employee only to the extent necessary for
the protection of the Company’s legitimate business interests. If a court of
competent jurisdiction should determine that any of the geographic, durational
or other provisions of this Agreement are unenforceable because of the scope of
such provision, such court may, in its discretion, modify such provisions in a
manner to render them enforceable to the fullest extent provided under
applicable law, and such provisions, as modified, shall be fully enforceable as
though set forth herein. Any such modification shall not affect the other
provisions or clauses of this Agreement in any respect. The invalidity or
unenforceability of any provision or clause of this Agreement shall not affect
the continued validity or enforceability of any other provisions or clauses
hereof, and this Agreement shall be construed in all respects as if such invalid
or unenforceable provision or clause were omitted.

14.              Extended Duration for Violations and During Lawsuit. Employee
agrees that the duration of the non-competition, non-solicitation and
non-inducement obligations set forth in Sections 10-12 of this Agreement (the
"Restrictions") shall be extended by, and their expirations tolled during, the
period of time in which Employee is in breach of those Restrictions. Employee
further agrees that the duration of the Restrictions in this Agreement shall be
extended and their expirations tolled upon the filing of any lawsuit challenging
the validity or enforceability of the Agreement until the lawsuit is finally
resolved and all rights of appeal have expired. Asserting any claims against CIT
will not relieve Employee of the Restrictions or constitute a defense to
enforcement of this Agreement, unless otherwise provided by law. The purpose of
this section is to ensure that CIT receives the full one (1) year of protection
from unfair competition upon which CIT has relied in entering into this
Agreement and that Employee does not benefit from any breach or challenge.

 

 

Non-Competition, Non-Solicitation, Confidentiality and Non-Disparagement
Agreement

 

15.              Notification to New Employer. Employee acknowledges and
consents that if Employee leaves CIT’s employment and is employed by a new
employer, CIT may notify any such new employer of Employee’s obligations under
this Agreement, and that such notification will not be deemed a tortious
interference with Employee’s new employment.

16.              Company’s Remedies. The parties agree that the services to be
rendered by Employee are special and unique in nature, as well as national and
global in scope and responsibility. Employee hereby acknowledges and agrees
that: (i) any breach or violation of this Agreement would result in irreparable
injury to the Company; and (ii) the enforcement of a remedy by way of injunction
would not prevent Employee from earning a living. Employee further acknowledges
and agrees that Employee’s breach of any of the Restrictions will not be
adequately compensated by monetary damages alone and that, in the event of a
breach, CIT shall be entitled to: (i) preliminary and permanent injunctive
relief in addition to any other legal or equitable remedies available to CIT;
(ii) an equitable accounting of all profits or benefits arising out of such
violation or breach; and (iii) direct, incidental, and consequential damages to
CIT arising from the violation or breach. These rights and remedies shall be
cumulative and in addition to any and all other rights and remedies to which CIT
may be entitled. If Employee is found to have breached this Agreement or CIT is
successful in obtaining a court order prohibiting Employee from violating this
Agreement, CIT will be entitled to collect from Employee its damages and
reasonable attorneys’ fees incurred by CIT in seeking to enforce this Agreement.

17.              Non-Disparagement. During employment with CIT and for one (1)
year thereafter, Employee shall not, directly or indirectly, disparage, publicly
criticize or take any action that would damage the reputation of the Company or
any of its officers, directors, employees, agents or representatives.

18.              Scope of Restrictions. Employee acknowledges and agrees that
the Restrictions and other obligations placed on Employee in this Agreement are
reasonable and necessary to protect and preserve CIT's legitimate business
interests.

19.              Choice of Law. This Agreement shall be governed and construed
in accordance with the laws of the State of New York, without reference to
principles of conflict of laws.

20.              General Terms. This Agreement shall not supersede, replace or
diminish Employee’s common law obligations to CIT as Employee’s current or
former employer. Employee's obligations under this Agreement shall survive
separation of Employee's employment with CIT for any reason. This Agreement will
inure to the benefit of CIT, its successors and assigns without Employee’s
further approval or consent. However, Employee may not assign this Agreement or
delegate any responsibilities thereunder. The invalidity or unenforceability of
any provision of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement. No waiver of any rights under this
Agreement shall be effective unless expressed in writing by the party to be
charged. The waiver by CIT of a breach of any provision of this Agreement shall
not

 

 

Non-Competition, Non-Solicitation, Confidentiality and Non-Disparagement
Agreement

 

operate or be construed as a waiver of any subsequent breach. Except as
expressly permitted herein, this Agreement may be amended or modified only by a
written agreement executed by the Employee and a duly authorized representative
of CIT or CIT’s successor. This Agreement supersedes all prior agreements,
promises, and representations, whether oral or written, express or implied, to
the extent they contradict or conflict with the provisions hereof. This
Agreement shall be construed in accordance with the intent of the parties, as
expressed herein, and not strictly for or against either party.

 

 

Non-Competition, Non-Solicitation, Confidentiality and Non-Disparagement
Agreement

 

EMPLOYEE UNDERSTANDS THAT THIS AGREEMENT AFFECTS IMPORTANT RIGHTS. EMPLOYEE HAS
READ THIS AGREEMENT CAREFULLY, HAS BEEN GIVEN A REASONABLE PERIOD OF TIME TO
CONSIDER IT, HAS HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL TO THE EXTENT
EMPLOYEE WISHES TO DO SO, AND IS SATISFIED THAT EMPLOYEE UNDERSTANDS IT
COMPLETELY.

 

CIT GROUP INC.

 

By:     Name:     Title:           Dated:          

 

ELLEN R. ALEMANY:

 

    Print Name:     Dated:    

 

 

 

 

 

 

 

Exhibit C

 

MUTUAL AGREEMENT TO ARBITRATE CLAIMS

This Mutual Agreement to Arbitrate Claims (“Agreement”) is entered into between
ELLEN R. ALEMANY (“Employee”) and CIT GROUP INC. (“CIT”) (“Employer”), including
its parent entities, subsidiaries and affiliates within the CIT family of
companies (and its or their successors and assigns) and its or their current or
former officers, directors, employees, agents and representatives (collectively,
the “Company”).

1. Agreement to Arbitrate. Employee is encouraged to raise any questions and
concerns Employee may have with respect to the Company with Employee’s manager
or Human Resources representative, senior management of Employee’s Business or
Functional Unit, Employment Practices by calling (973) 740-5160, or the Law
Department so that the Company has an opportunity to address Employee’s
questions and concerns. Nevertheless, Employee and the Company recognize that
differences may arise between them either during or following Employee’s
employment with the Company, and that those differences may or may not be
related to employment of Employee. Employee and the Company agree that such
differences must be resolved through final and binding arbitration pursuant to
this Agreement and that, by entering into this Agreement, they anticipate
gaining the benefits of a speedy, impartial and conclusive dispute-resolution
procedure. Employee and the Company further agree that the arbitration will be
held under the auspices of the sponsoring organization, Judicial Arbitration &
Mediation Services (“JAMS”) by one Arbitrator selected in accordance with the
procedures set forth in Section 8, subsection (c) below. Any party may be
represented by an attorney or other representative selected by the party.

2. Consideration. Employee and the Company agree that the mutual promises by
each to arbitrate their respective differences, rather than litigate them before
courts or other bodies, as well as Employee’s employment or continued employment
by the Company, provide sufficient consideration for this Agreement.

3. Claims Covered by this Agreement.

(a)Subject to Section 4 below, Employee and the Company mutually consent to the
resolution by final and binding arbitration of all demands, controversies,
complaints, causes of action, claims or liabilities of any kind (“Claims”),
whether past, present or future, and whether or not arising out of Employee’s
employment (or termination thereof), that the Company may have against Employee
or Employee may have against any of the following: (i) the Employer; (ii) the
Employer’s current or former parent entities, subsidiaries or affiliates within
the CIT family of companies; (iii) the Employer’s current or former officers,
directors, employees, agents or representatives in their capacity as such or
otherwise; (iv) the Company; (v) the Company’s current or former parent
entities, subsidiaries or affiliates within the CIT family of companies; (vi)
the Company’s current or former officers, directors, employees, agents or
representatives in their capacity as such or otherwise; (vii) the Company’s
benefit plans or the plans’ sponsors, fiduciaries, administrators, affiliates or
agents, and/or (viii) all successors and assigns of any of them.

 

(b)The Claims covered by this Agreement include, but are not limited to, Claims
for:

 

 

 

Exhibit C

 

(i)wages or other compensation due;

(ii)breach of any contract or covenant (whether express or implied);

(iii)defamation, fraud, tortious interference or any other tort;

(iv)wrongful termination;

(v)discrimination or harassment (including, but not limited to, those Claims
based on color, race, national origin, religion, sex, sexual orientation, age,
marital status, physical or mental disability or handicap, or medical
condition);

(vi)bullying or abusive conduct;

(vii)retaliation;

(viii)benefits (except Claims under a pension, severance or other employee
benefit plan that either (1) specifies that its claims procedure shall culminate
in an arbitration procedure different from this one, or (2) is underwritten by a
commercial insurer which decides claims); and

(ix)violation of any federal, state, or other governmental law, statute,
regulation, ordinance, policy or Constitution.

4. Claims Not Covered by this Agreement.

(a)Nothing in this Agreement shall be construed as preventing Employee from
filing a:

(i)Claim for workers’ compensation or unemployment compensation benefits; or

(ii)Claim or charge with the Equal Employment Opportunity Commission or similar
state fair employment practices agency, or an administrative charge within the
jurisdiction of the National Labor Relations Board, except that any such Claim
or charge that is not, or cannot be, resolved administratively through such
agency shall be subject to this Agreement.

(b)This Agreement also does not cover Claims by Employee or the Company for
temporary restraining orders or preliminary injunctions (“temporary equitable
relief”) in cases in which such temporary equitable relief would be otherwise
authorized by law. Such resort to temporary equitable relief shall be pending
and in aid of arbitration only and, in such cases, the trial on the merits of
the action will occur in front of, and will be decided by, the Arbitrator, who
will have the same ability to order legal or equitable remedies as would a court
of general jurisdiction.

 

 

 

Exhibit C

 

(c)Further, any Claim that cannot be arbitrated under applicable federal, state
or local law cannot be arbitrated under this Agreement.

5. Individual Action. Neither the Arbitrator, nor a court, may consolidate in
arbitration the Claims of any applicant, employee or former employee of the
Company with Employee’s Claim(s) or the Claims of any other company with the
Company’s Claim(s). In addition, Employee’s Claims against the Company may only
be brought in Employee’s individual capacity and may not be brought in any
purported class, collective or representative proceeding. Likewise, the
Company’s Claims may only be brought against Employee in the capacity of the
Company and may not be brought in any purported class, collective or
representative proceeding. This means that the Arbitrator may not hear any
Claims that Employee may have against the Company as a class action or a
collective action. The arbitrated Claims will be comprised solely of Employee’s
Claims against the Company and/or any Claims the Company may have against
Employee, and will not include the Claims of any other person or company.

6. Notice of Claims and Time Limits for Commencing Arbitration.

(a)The aggrieved party must give written notice of any Claim to JAMS and to the
other party no later than the expiration of the statute of limitations (deadline
for filing) that the law prescribes for the Claim. Otherwise, the Claim shall be
void and deemed waived. The aggrieved party is encouraged to give written notice
of any Claim as soon as possible after the event or events in dispute so that
arbitration of any differences may take place promptly.

(b)The written notice shall identify and describe the nature of all Claims
asserted, the facts upon which such Claims are based and the relief or remedy
sought. The notice shall be sent to the other party by certified or registered
mail, return receipt requested.

(c)Written notice to the Employee will be sent to the last address recorded in
Employee’s personnel file. Written notice to the Company, its current or former
officers, directors, employees, agents or representatives, shall be sent to the
Company’s General Counsel at the Company’s then-current address.

7. Place of Arbitration. The arbitration shall take place in the state in which
Employee was last employed by the Company. Neither Employee, nor the Company,
will participate in an arbitration that purports to determine the parties’
respective rights if the arbitration is held outside of that state, absent an
express, written agreement signed by both Employee and the General Counsel of
the Company (or the General Counsel’s designee).



8. Arbitration Procedure.

(a)Except as provided in this Agreement, the arbitration shall be conducted in

 

 

 

Exhibit C

 

accordance with JAMS’ then-current employment arbitration rules/procedures. The
JAMS rules may be found at this web site:
http://www.jamsadr.com/rules-employment-arbitration/. Please check this box if
Employee wants the Company to provide a copy.

(b)The Arbitrator shall be an attorney with extensive experience in employment
law or such other area(s) of substantive law indicated by the Claims and
licensed to practice law in the state in which the arbitration is convened.

(c)The Arbitrator shall be selected as follows. JAMS shall give each party a
list of eleven (11) arbitrators drawn from its panel of employment dispute
arbitrators. Each party shall have ten (10) calendar days from the postmark date
on the list to strike all names on the list it deems unacceptable. If only one
common name remains on the lists of all parties, that individual shall be
designated as the Arbitrator. If more than one common name remains on the lists
of all parties, the parties shall strike names alternately from the list of
common names until only one remains. The party who did not initiate the Claim
shall strike first. If no common name exists on the lists of all parties, JAMS
shall furnish an additional list of eleven (11) arbitrators from which the
parties shall strike alternately, with the party initiating the Claim striking
first, until only one name remains. That person shall be designated as the
Arbitrator. If any party declines to participate in the Arbitrator-selection
process, that party shall be deemed to have agreed to any of the arbitrators
listed.

(d)Each party has the right to make requests for production of documents to any
party and to subpoena documents relevant to the case from third parties. Each
party also has the right to take depositions of one fact witness and any expert
witness designated by another party. Requests for additional discovery or
depositions may be made to the Arbitrator. The Arbitrator may grant an order for
additional discovery and/or depositions if the Arbitrator finds that the party
requires it to adequately arbitrate a Claim, taking into account the parties’
mutual desire to have a speedy, cost-effective dispute-resolution mechanism.

(e)Each party has the right to subpoena documents and witnesses for the
arbitration hearing.

(f)At least 30 days before the commencement of the arbitration hearing, the
parties must exchange lists of witnesses, including any experts, and copies of
all exhibits intended to be used at the arbitration.

(g)The Arbitrator shall have jurisdiction to hear and rule on pre-hearing
disputes and is authorized to hold pre-hearing conferences by telephone or in
person, as the Arbitrator deems advisable. The Arbitrator shall have the
authority to entertain a motion to dismiss and/or a motion for summary judgment
by any party and shall apply the standards governing such motions under the
Federal Rules of Civil Procedure.

 

 

 

Exhibit C

 

(h)Either party, at its expense, may arrange and pay for the cost of a court
reporter or videographer to provide a stenographic or video record of
proceedings.

(i)Should any party refuse or neglect to appear for, or participate in, the
arbitration hearing, the Arbitrator has the authority to decide the dispute
based upon whatever evidence is presented.

(j)Either party, upon request at the close of hearing, shall be permitted to
file a post-hearing brief. The time for filing such a brief will be set by the
Arbitrator.

(k)The Arbitrator shall render a written award and opinion in the form typically
rendered in employment arbitrations no later than thirty (30) days from the date
the arbitration hearing concludes or the post-hearing briefs (if requested) are
received, whichever is later. The opinion shall include the factual and legal
basis for the award.

9. Arbitration Fees and Costs. The Company is responsible for paying any filing
fee and the fees and costs of the Arbitrator; provided, however, that if
Employee is the party initiating the Claim, Employee will contribute an amount
equal to the filing fee for initiating a Claim in the court of general
jurisdiction in the state in which Employee is (or was last) employed by the
Company. Each party shall pay in the first instance its own litigation costs and
attorneys’ fees, if any. However, if any party prevails on a statutory Claim
which affords the prevailing party attorneys’ fees and litigation costs, or if
there is a written agreement providing for attorneys’ fees and/or litigation
costs, the Arbitrator may award reasonable attorneys’ fees and/or litigation
costs to the prevailing party, applying the same standards a court would apply
under the law applicable to the Claim(s).

10. Reconsideration and Review. Either party has the right, within twenty (20)
days of issuance of the Arbitrator’s opinion, to file with the Arbitrator (and
the Arbitrator shall have jurisdiction to consider and rule upon) a motion to
reconsider (accompanied by a supporting brief), and the other party shall have
twenty (20) days from the date of the motion to respond. The Arbitrator
thereupon shall reconsider the issues raised by the motion and promptly either
confirm or change the decision.

11. Appeal. Either party may file an appeal of the arbitration award in
accordance with the JAMS Optional Arbitration Appeal Procedure (the “Appeal
Procedure”). Any such appeal shall be conducted by a three person appeal panel
in accordance with the Appeal Procedure. The appeal panel will apply the same
standard of review as the applicable (based on the location in which the Claim
arose) Circuit Court of Appeal would on an appeal from a federal district court
raising the same legal and/or factual issues. The appeal panel will issue a
written explanation of its decision. Unless otherwise agreed by the parties and
the appeal panel, the appeal shall be conducted at the place of the original
arbitration.

12. Governing Procedure/Law.

(a)Except as provided in this Agreement, the Federal Arbitration Act shall

 

 

Exhibit C

 

govern the interpretation, enforcement and all proceedings pursuant to this
Agreement. To the extent that the Federal Arbitration Act is inapplicable, or
held not to require arbitration of a particular Claim or Claims, state law
pertaining to agreements to arbitrate shall apply.

(b)The Arbitrator shall apply the substantive law (and the law of remedies, if
applicable) of the state in which the Claim arose, or federal law, or both, as
applicable to the Claim(s) asserted. The Arbitrator is without jurisdiction to
apply any different substantive law or law of remedies. The Federal Rules of
Evidence shall apply.

13. Enforcement of this Agreement. Either party may bring an action in any court
of competent jurisdiction to compel arbitration under this Agreement and to
enforce an arbitration award.

14. Small Claims Court. Either Employee or the Company may elect to pursue a
Claim in small claims court, rather than arbitration, where the amount in
dispute falls within the then-current jurisdictional limit of the small claims
court. Such an action shall take place in the state in which Employee is (or was
last) employed by the Company. Neither Employee, nor the Company, may
participate in a small claims court action that purports to determine their
respective rights if the action is held outside of that state, absent an
express, written agreement by both Employee and the General Counsel of the
Company (or the General Counsel’s designee).

15. Authority to Resolve Disputes Regarding This Agreement. Except as set forth
in Section 14 above, the Arbitrator, and not a court, shall have exclusive
authority to resolve any dispute relating to the interpretation, applicability,
enforceability or formation of this Agreement, including any contention that all
or any part of this Agreement is void or voidable.

16. Interstate Commerce. The Company and Employee understand and agree that the
Company is engaged in transactions involving interstate commerce.

17. Requirements for Revocation. This Agreement to arbitrate shall survive the
termination of Employee’s employment and the expiration of any benefit plan. It
can only be revoked by a writing that specifically states an intent to revoke
this Agreement and is signed by Employee as well as the Company’s General
Counsel (or the General Counsel’s designee).

18. Sole and Entire Agreement. This is the complete agreement of the parties on
the subject of arbitration of disputes (except for any arbitration agreement in
connection with any pension, severance or other employee benefit plan, which
shall remain in effect). This Agreement supersedes any prior or contemporaneous
oral or written understandings on the subject. No party is relying on any
representations, oral or written, on the subject of the effect, enforceability
or meaning of this Agreement, except as specifically set forth in this
Agreement.

19. Construction and Severability. If any provision of this Agreement is
adjudged to be void or otherwise unenforceable, in whole or in part, such
adjudication shall not affect the

 

 

 

Exhibit C

 

validity of the remainder of the Agreement. All other provisions shall remain in
full force and effect based on the parties’ mutual intent to create a binding
agreement to arbitrate their disputes.

20. Voluntary Agreement.

(a)EMPLOYEE AND THE COMPANY BOTH ACKNOWLEDGE THAT THEY HAVE CAREFULLY READ THIS
AGREEMENT, THAT THEY UNDERSTAND ITS TERMS, THAT ALL UNDERSTANDINGS AND
AGREEMENTS BETWEEN EMPLOYEE AND THE COMPANY RELATING TO THE SUBJECTS COVERED IN
THIS AGREEMENT ARE CONTAINED IN IT, AND THAT THEY HAVE ENTERED INTO THIS
AGREEMENT VOLUNTARILY AND NOT IN RELIANCE ON ANY PROMISES OR REPRESENTATIONS BY
THE COMPANY OR EMPLOYEE OTHER THAN THOSE CONTAINED IN THIS AGREEMENT ITSELF.

(b)EMPLOYEE AND THE COMPANY UNDERSTAND THAT, BY SIGNING THIS AGREEMENT, EACH ARE
GIVING UP THEIR RIGHT TO A JURY TRIAL.

(c)EMPLOYEE AND THE COMPANY FURTHER ACKNOWLEDGE THAT EACH HAS BEEN GIVEN THE
OPPORTUNITY TO DISCUSS THIS AGREEMENT WITH PRIVATE LEGAL COUNSEL AND HAS AVAILED
THEMSELVES OF THAT OPPORTUNITY TO THE EXTENT THAT THEY WISH TO DO SO.

 

ELLEN R. ALEMANY:   CIT GROUP INC.:                       By:                  
Print Name of Employee   Title of Representative                   Date   Date  

 

 

